Title: To Benjamin Franklin from Robert R. Livingston, 9 May 1783
From: Livingston, Robert R.
To: Franklin, Benjamin


Sir,
Philadelphia 9th. May 1783
We have yet had no information from you subsequent to the signature of the Preliminary Articles by France, Spain and Britain, tho’ we have seen a declaration for the cessation of Hostilities signed by you, Mr. Adams, and Mr Jay— We grow every day more anxious for the definitive Treaty, since we have as yet discovered no inclination in the Enemy to evacuate their Posts—and in sending off the Slaves they have directly infringed the provisional Treaty, tho’ we on our part have paid the strictest regard to it— This will be more fully explained by the enclosed Copy of a Letter from General Washington containing a relation of what passed between him and General Carleton at a late interview— let me again intreat that no doubt may be left in the Treaty relative to the time and manner of evacuating their Posts here— Without more precision and accuracy in this, than we find in the provisional Articles, we shall soon be involved in new disputes with Great Britain—
Our Finances are still greatly embarrassed—you may in part see our distress, and the means Congress are using to releive themselves from them, by the enclosed Pamplet, which I wish you and your Colleagues to read but not to publish—

The enclosed Resolution imposes a new task upon you, I hope you will find no great difficulty in procuring the small augmentation to the Loan, which it requires—be assured that it is extremely necessary to sett us down in Peace—
None of the States tho’ frequently called upon have sent me the Estimates of their losses by the Ravages of the British, except Connecticut and Rhode Island, and their Accounts are extremely imperfect, such as they are I enclose them; For my own part I have no great expectation, that any compensation for these losses will be procured, however if possible it should be attempted— Commissioners might be appointed to assertain them here—great part of the Prisoners are on their way to New York, and the whole will be sent in a few days— they will amount to about six thousand Men— Our Ports begin to be crouded with Vessels, there is reason to fear that a superabundance of foreign Articles will in the end produce as much disstress as the want of them has heretofore occasioned—
I have the honor to be—sir, with great Respect and Esteem your most obedt humble servant,
R R Livingston
Honble Benj: FranklinNo, 27.
